DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on June, 29, 2020. 
Claims 1-12 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure number 100 in para. [0027].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected based on improper order of claims. Per MPEP 608.01(i)(g), “The least restrictive claim should be presented as claim number 1, and all dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable, 37 C.F.R. 1.75 (i)”. Appropriate correction is required

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit”, “projection unit”, “determining unit”, and “extraction unit” in claim 6. 
Claim 6 recites “acquisition unit”, which is a generic placeholder, “configured to acquire a point cloud frame” is the functional language, and no structural modifier is stated in the claims or specification. Claim 6 recites “projection unit”, which is a generic placeholder, “configured to project the point cloud data” is the functional language, and no structural modifier is stated in the claims or specification. Claim 6 recites “determining unit”, which is a generic placeholder, “configured to determine a direction of a connection line” is the functional language, and no structural modifier is stated in the claims or specification. Claim 6 recites “extraction unit”, which is a generic placeholder, “configured to extract a point cloud” is the functional language, and no structural modifier is stated in the claims or specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “storage apparatus” in claim 11 which is being interpreted in light of the instant specification at [0085-0086] (storage apparatus recited as “including such as a magnetic tape, or a hard disk” and “electrical connection with one or more wire, a portable computer disk, a hard disk, a random access memory  (RAM),  a  read   only  memory  (ROM) ,  an  erasable programmable read only memory (EPROM or flash memory) , a fiber, a portable compact disk read only memory (CD-ROM), an optical memory, a magnet memory or any suitable combination of the above”). 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims recite an “acquisition unit”, “projection unit”, “determining unit”, and “extraction unit”, but the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 6-10 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed June 29, 2020. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant used a generic placeholder
terms " acquisition unit”, “projection unit”, “determining unit”, and “extraction unit ", and this statement indicates that the invention is different from what is defined in the claim(s) because the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.
Claim limitation “acquisition unit”, “projection unit”, “determining unit”, and “extraction unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure as the disclosure is devoid of any structure that performs the functions of the "acquisition unit”, “projection unit”, “determining unit”, and “extraction unit ". Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1-12:
Claims 1-5 and 12 are directed to a method for detecting a pedestrian, claims 6-10 are directed to an apparatus for detecting a pedestrian, and claim 11 is directed to an electronic device, which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified claim 1 as the claim that represents the claimed invention for analysis. Claims 6 and 11 are similar to independent claim 1. Claim 1 recites the limitations of “determining a direction of a connection line” and “determining movement information”. These steps fall into the mental processes grouping of abstract ideas as these limitations could be done mentally for example using a pen and paper choose and circle the direction of points based on the visual of a grouping of points. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. With respect to claims 1, 6, and 11, other than reciting “one or more processors” and “units”, nothing in the claim limitations precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 11 recites “one or more processors”, which is a generic part being applied to the recited abstract limitations. The “acquiring a point cloud frame”, “projecting the point cloud data”, and “extracting, based on the determined direction, a point cloud” of claim 1 is insignificant extra-solution activity as it is merely data gathering. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 6, and 11 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [86-88] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 1, 6, and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 6, and 11 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 1-12 are not patent-eligible.
Claim 12 is rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. Under claims’ broadest reasonable interpretation, the claim is directed to a transitory signal, or “signal per se” as evidence by the instant specification page 25. A “signal per se” has been found to be ineligible subject matter. See In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007). The Examiner recommends Applicant amend the claim to include “A non-transitory computer readable storage media…”
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowdall et al. (US 9336436 B1) in view of Takahashi (JP2012145444A). 
Regarding claims 1-12: 
With respect to claims 1, 6, and 11, Dowdall teaches: 
one or more processors; (“The computer system 112 may include at least one processor 113” (column 10, lines 54-55)) 
acquiring a point cloud frame including point cloud data of a pedestrian; (“a vehicle's computing system may generate a 3D point cloud based on information captured by the vehicle's sensors (e.g., range data received from a LIDAR unit and/or other sensors)… help to avoid pedestrians by analyzing a point cloud indicative of an autonomous vehicle's environment, in order to detect possible data points associated with an upper-body region of a pedestrian in the point cloud.” (column 3, lines 42-62)) 
projecting the point cloud data of the pedestrian to a ground coordinate system to obtain projection point data of the pedestrian; (“a computing device or system may analyze the data points within the 3D point cloud (as data points or as determined 3D surfaces) to determine the sizes, positions, and/or orientations of objects in the environment. In some instances, the point cloud may represent other dimensions, such as two-dimensions or one-dimension.” (column 15, lines 65-column 16, lines 3)) 
determining a direction of a connection line between the two shoulders of the pedestrian, based on a location distribution of the projection point data; (“Using vehicle sensors, the computing system may estimate the orientation, position, and/or other factors associated with the pedestrian in anticipation of possible actions the pedestrian may make, for example. The computing system may determine, based on the pose of the pedestrian's head and/or chest region that the pedestrian may be facing towards the middle of the road. For example, the pose may include a position and/or orientation of the pedestrian relative to the vehicle and/or other objects.” (column 5, lines 24-32)) 
However, Dowdall does not teach, but Takahashi teaches: 
extracting, based on the determined direction, a point cloud of a stable region of the pedestrian from the point cloud data of the pedestrian, wherein a morphological change range of the stable region when the pedestrian moves is smaller than morphological change ranges of other regions of the pedestrian; (“Then, the ECU 3 determines, for each clustering point group D4, whether or not the clustering point group D4 is stably moving for a predetermined time based on the movement information accumulation data D6 (S61)… For each clustering point group D4 determined to be stably moving in S61, the ECU 3 calculates a variation amount with respect to the moving direction of the clustering point group D4 (the direction of the velocity vector D5) (S7” [0042-0043]). FIG. 2C shows that the system can determine the figure and pose of the pedestrian. 
determining movement information of the pedestrian based on a coordinate of a center point of the point cloud of the stable region in a plurality of consecutive point cloud frames; (“in the pedestrian detection device, for each detection point group, the movement direction calculation unit calculates the movement direction of the detection point group, and the distribution information calculation unit calculates distribution information (for example, the detection point group) of the detection point group” [0007], “Therefore, in this pedestrian detection device, movement information (for example, movement direction, movement speed, and position) of the detection point group is accumulated in time series for each detection point group… Thus, in the pedestrian detection device, it is possible to detect the pedestrian with higher accuracy by determining whether or not the detection point group moves stably for a certain period of time.” [0011]). While Takahashi does not explicitly teach a center point of the point cloud, Takahashi still teaches determining the movement information of the point cloud of the stable regions. In addition, Dowdall teaches a center of identified point cloud regions of pedestrians (see e.g. (17)). Because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system where the movement information of the pedestrian is based on a center point.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Dowdall’s pedestrian avoidance system with Takahashi’s pedestrian detection in order (“to provide the pedestrian detection apparatus which detects a pedestrian from a detection point group with high precision.” See Takahashi [0005]). 

With respect to claims 2 and 7, Dowdall in combination with Takahashi, as shown in the rejection above, discloses the limitations of claims 1 and 6. 
The combination of Dowdall and Takahashi teaches a pedestrian detection system of claims 1 and 6. Dowdall further teaches: 
determining a center point of the projection point data of the pedestrian; (“the computing system may use a variety of techniques, such as measuring a center of mass, radial distance, or point density associated with the identified upper-body region to confirm that the upper-body corresponds to a pedestrian” (10)) 
constructing a distance matrix based on a distance between each projection point and the determined center point; (“the computing system may measure properties associated with the pedestrian's upper-body within data, such as center of mass of one or both of the regions, radial distances relating to the identified regions, and point densities relating to the identified regions, etc” (17)) 
determining the direction of the connection line between the two shoulders of the pedestrian, based on the determined direction having the largest variance change rate of the distance; (“A computing device or system associated with the vehicle may use the range data and/or the determined features associated with identifying the pedestrians within data to estimate the orientation and/or position (e.g., pose) of a pedestrian. The computing system may use the pedestrian's pose and/or other information relating to the pedestrian to anticipate potential actions of the pedestrian” (19), “the computing system may use a variety of techniques, such as measuring a center of mass, radial distance, or point density associated with the identified upper-body region to confirm that the upper-body corresponds to a pedestrian” (10), “The predefined pattern may be configured in such a manner that enables the computing system to detect data points that meet certain parameters, such as the spatial distances that typically exist between the head and shoulders of a pedestrian and/or the pedestrian's upper-body curvature. A computing device may eliminate data points and/or ignore data points that are not within the predefined distance that is normal for a pedestrian's head and chest.” (16)) 
Dowdall does not teach, but Takahashi teaches: 
determining, based on the distance matrix, a direction having a largest variance change rate of the distance between each projection point and the determined center point; (The lengths L31, L32, L33, and L34) periodically change due to the movement of the legs and hands (particularly legs) of the pedestrian… Further, in the case of a pedestrian, since the stride is small when walking, the length of the point cloud in the moving direction is shortened, and when the user is running, the stride is large, so the length of the point cloud in the moving direction is long.” [0022]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Dowdall’s pedestrian avoidance system with Takahashi’s pedestrian detection in order (“to provide the pedestrian detection apparatus which detects a pedestrian from a detection point group with high precision.” See Takahashi [0005]). 

With respect to claims 3 and 8, Dowdall in combination with Takahashi, as shown in the rejection above, discloses the limitations of claims 2 and 7. 
The combination of Dowdall and Takahashi teaches a pedestrian detection system of claims 2 and 7. Dowdall does not teach, but Takahashi further teaches: 
normalizing the distance between each projection point and the determined center point of the projection point data; (“In the variation amount normalization processing, for each clustering point group, the variation amount calculated in the variation amount calculation processing is normalized according to the moving speed of the clustering point group (speed of the velocity vector calculated in the point group tracking processing)” [0033]) While Takahashi uses a normalization process with respect to velocity instead of distance, velocity and distance are directly proportional to each other and related values, so it would have been obvious to have a system the uses a normalization process with respect to distance. 
constructing the distance matrix based on the normalized distance; (“according to the pedestrian detection apparatus 1, by using the normalized variation amount obtained by normalizing the variation amount of the clustering point group in accordance with the movement speed, the pedestrian can be obtained from the movement speed of the clustering point group and the variation amount with respect to the movement direction” [0048]) While Takahashi uses a normalization process with respect to velocity instead of distance, velocity and distance are directly proportional to each other and related values, so it would have been obvious to have a system that constructs a matric in respect to distance. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Dowdall’s pedestrian avoidance system with Takahashi’s pedestrian detection (“in order to determine whether or not there is a pedestrian-specific correlation between the movement speed of the clustering point group and the fluctuation quantity with respect to the movement direction, normalization is performed by normalizing the fluctuation quantity according to the movement speed” See Takahashi [0054] and “to provide the pedestrian detection apparatus which detects a pedestrian from a detection point group with high precision.” See Takahashi [0005]). 

With respect to claims 4 and 9, Dowdall in combination with Takahashi, as shown in the rejection above, discloses the limitations of claims 2 and 7. 
The combination of Dowdall and Takahashi teaches a pedestrian detection system of claims 2 and 7. Dowdall does not teach, but Takahashi further teaches: 
determining the direction having the largest variance change rate of the distance between each projection point and the center point of the projection point data as a first direction; (“FIG. 2C shows a time change of the clustering point group composed of detection points for a pedestrian who goes straight from the front direction of the host vehicle. In this case, the amount of variation at each time t1, t2, t3, t4 of the point cloud with respect to the movement direction D31, D32, D33, D34 of the pedestrian at each time t1, t2, t3, t4 (point cloud in the movement direction). The lengths L31, L32, L33, and L34) periodically change due to the movement of the legs and hands (particularly legs) of the pedestrian… Further, in the case of a pedestrian, since the stride is small when walking, the length of the point cloud in the moving direction is shortened, and when the user is running, the stride is large, so the length of the point cloud in the moving direction is long.” [0022]) 
determining, based on the first direction, a direction having a smallest variance change rate of the distance between each projection point and the center point of the projection point data as a second direction; (“In the point cloud movement information determination process, for each clustering point group, the clustering point group continues to move stably for a certain period of time based on the accumulated movement information of the clustering point group (continues movement with little change)” [0030], “On the other hand, a pedestrian continuously moves to a predetermined direction at a predetermined speed to some extent, and changes in the moving direction and moving speed with time are small” [0031]) 
determining, in response to determining that a difference between a variance of the distance between each projection point and the center point of the projection point data in the first direction and a variance of the distance between each projection point and the center point of the projection point data in the second direction is greater than a preset variance threshold, that the first direction is the direction of the connection line between the two shoulders of the pedestrian; (FIG. 2C, which shows that the system can determine the figure and direction of the pedestrian, including their shoulder silhouette, “Further, in the case of a pedestrian, since the stride is small when walking, the length of the point cloud in the moving direction is shortened, and when the user is running, the stride is large, so the length of the point cloud in the moving direction is long.” [0022], “it is determined whether the time change amount of the moving speed is less than the threshold value and the time change amount in the moving direction is less than the threshold value for a certain time, or whether the time change amount of the distance between the center of gravity positions is less than the threshold value.” [0030]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Dowdall’s pedestrian avoidance system with Takahashi’s pedestrian detection in order (“to provide the pedestrian detection apparatus which detects a pedestrian from a detection point group with high precision.” See Takahashi [0005]). 

With respect to claims 5 and 10, Dowdall in combination with Takahashi, as shown in the rejection above, discloses the limitations of claims 1 and 6. 
The combination of Dowdall and Takahashi teaches a pedestrian detection system of claims 1 and 6. Dowdall does not teach, but Takahashi further teaches filtering out a three-dimensional data point from the point cloud of the pedestrian to obtain the point cloud of the stable region of the pedestrian, wherein the three- dimensional data point corresponds to a projection point, a distance of which to the center point of the projection point data in the direction of the connection line between the two shoulders of the pedestrian exceeds a preset distance threshold; (“in order to extract a clustering point group from all detection points detected by the laser radar, one of the conventional methods using distance measurement processing, road plane estimation processing, three-dimensional object separation processing, and clustering processing is used.” [0053], “Trees and banners that fluctuate due to the wind may fluctuate periodically, but their moving speed and direction change randomly at short time intervals. On the other hand, a pedestrian continuously moves to a predetermined direction at a predetermined speed to some extent, and changes in the moving direction and moving speed with time are small. Therefore, in the point cloud movement information determination process, the clustering point group determined not to continue moving stably for a certain time is determined as a stationary object having fluctuations and excluded from the clustering point group to be processed.” [0031], “In this determination, for example, it is determined whether the time change amount of the moving speed is less than the threshold value and the time change amount in the moving direction is less than the threshold value for a certain time, or whether the time change amount of the distance between the center of gravity positions is less than the threshold value” [0030], FIG. 2C, which shows that the system can determine the figure and direction of the pedestrian, including their shoulder silhouette) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Dowdall’s pedestrian avoidance system with Takahashi’s pedestrian detection in order (“to provide the pedestrian detection apparatus which detects a pedestrian from a detection point group with high precision.” See Takahashi [0005]). 

With respect to claim 12, Dowdall in combination with Takahashi, as shown in the rejection above, discloses the limitations of claim 1.  
The combination of Dowdall and Takahashi teaches a pedestrian detection system of claim 1. Dowdall further teaches a computer readable medium, storing a computer program thereon, the program, when executed by a processor, implements the method according to claim 1; (“The computer system 112 may include at least one processor 113 (which could include at least one microprocessor) that executes instructions 115 stored in a non-transitory computer readable medium, such as the data storage 114.” (column 10, lines 54-58)) 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Yamamoto et al. (US 20200255030 A1) is pertinent because (“the LiDAR control module 430a identifies a position of the pedestrian P (the target object) based on the point group data (step S3). Here, the position of the pedestrian P may be a relative position (coordinates) of the pedestrian P with respect to the vehicle 1 or may be a position (coordinates) of the pedestrian P in a global space. Additionally or alternatively to the information on the position of the pedestrian P, the LiDAR control module 430a may identify information on a distance between the vehicle 1 and the pedestrian P and information on an angle of the pedestrian P with respect to the vehicle 1” [0128]) which pertains to a LIDAR system of a vehicle used to determine a pedestrian. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662